UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 6, 2011 AFFYMETRIX, INC. (Exact name of registrant as specified in its charter) DELAWARE 0-28218 77-0319159 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 3420 Central Expressway Santa Clara, California 95051 (Address of principal executive offices) (Zip Code) (408) 731-5000 Registrant’s telephone number, including area code (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On July 6, 2011, Affymetrix, Inc. (the “Company”) issued a press release announcing that, based on preliminary financial data, the Company expects total revenue for the second quarter of 2011 to be approximately $64-65 million. A copy of the Company’s press release is attached hereto as Exhibit 99.1. The information furnished under Item 2.02 of this Current Report on Form8-K, including the exhibit, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), nor shall it be deemed incorporated by reference into Affymetrix’ filings with the SEC under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits (d) Exhibits. Exhibit No. Description Press Release dated July 6, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AFFYMETRIX, INC. By: /s/ John F. Runkel, Jr. Name: John F. Runkel, Jr. Title: Executive Vice President, General Counseland Secretary Dated:July 6, 2011 EXHIBIT INDEX ExhibitNo. Description Press Release dated July 6, 2011
